Title: From George Washington to Major General Alexander McDougall, 5 May 1778
From: Washington, George
To: McDougall, Alexander


                    
                        Dear Sir
                        Head Quarters Valley Forge 5th May 1778
                    
                    I have wrote pressingly to General Heath and General Putnam to forward the Recruits of Massachusets and Connecticut to the North River with all possible dispatch. If they arrive there during the  continuance of your command, you will be pleased, agreeable to former orders, to send on those, belonging to the Regiments that are here, immediately.
                    I very much fear that we, taking it for granted that we have nothing more to do because France has acknowledged our independency and formed an alliance with us, shall relapse into a state of supineness and perfect security. I think it more than probable, from the situation of affairs in Europe, that the Enemy will receive no considerable, if any reinforcements. But suppose they should not, their remaining force, if well directed, is far from being contemptible. In the desperate state of British Affairs, it is worth a desperate attempt to extricate themselves, and a blow at our main Army, if successful, would have a wonderful effect upon the minds of a number of people still willing to embrace the present terms or indeed any terms offered by Great Britain. It behoves us therefore to make ourselves as respectable as possible, that, if the Enemy continue in their present detatched state, we may endeavour to destroy them by peice meal, and if, on the contrary, they collect, they may fall heavily upon us in some quarter. I cannot help thinking, from a late movement of their shipping, that they have something of this kind in view. Near two hundred sail of light transports have gone down the Delaware within a week past. New York is too valuable to evacuate, but upon the last extremity, and I therefore incline to think that the move, if any, will be from Rhode Island. If the troops should be brought from thence to New York, we must provide for the posts upon the North River in proportion to the addition of the strength of the enemy—If to Philadelphia, we must draw down our force accordingly. For these Reasons it is my wish to see the Eastern Recruits brought on towards the North River as quickly as possible. If there should be no alteration in the position of the Enemy, you will, as before mentioned, send on those intended for the Regiments here, without loss of time. If there should be a move, we must alter our plan according to circumstances. I am Dear Sir Yr most obt Servt
                    
                        Go: Washington
                    
                